384 F.2d 158
William DRIGGERS, Appellant,v.UNITED STATES of America, Appellee.
No. 24727.
United States Court of Appeals Fifth Circuit.
December 14, 1967.

John C. Walters, Troy, Ala., for appellant.
Ben Hardeman, U. S. Atty., D. Broward Segrest, Asst. U. S. Atty., Montgomery, Ala., for appellee.
Before COLEMAN and SIMPSON, Circuit Judges, and DAWKINS, District Judge.
PER CURIAM:


1
A jury convicted the appellant of the unlawful sale of twenty gallons of whiskey without the immediate containers being stamped, 26 U.S.C.A. § 5604 (a) (1). He here complains that the trial court erred in permitting the Government witnesses to testify that there were no stamps on the jugs instead of producing the jugs as the best evidence. This was not error, Burney v. United States, 5 Cir., 1964, 339 F.2d 91; Dicks v. United States, 5 Cir., 1958, 253 F.2d 713.


2
It is next contended that the Court should have, in effect, instructed the jury that the defendant was not guilty by reason of entrapment, further that objections should not have been sustained to the form of some of the questions sought to be propounded on behalf of appellant with reference to alleged entrapment. We are of the view that the evidence in this case presented a typical jury issue as to entrapment and that no other reversible errors appear in this record.


3
Affirmed.